— Judgment of the Supreme Court, New York County (James Leif, J.), rendered on July 16, 1987, which convicted defendant, after a jury trial, or four counts of second degree robbery and sentenced him to four concurrent prison terms of IV2 to 15 years, is unanimously affirmed.
In this robbery case, the Trial Judge did not abuse his discretion in denying defendant’s requests to change counsel as such requests were based on conclusory and unsubstantiated remarks concerning assigned counsel’s performance (see, People v Tineo, 64 NY2d 531). Furthermore, defense counsel’s failure to make a particular pretrial motion does not, by itself, constitute ineffective assistance of counsel (People v Rivera, 71 NY2d 705, 709). Similarly, the court’s imposition of the legal maximum term that defendant could have received for robbery in the second degree did not constitute an abuse of discretion in view of his two prior felony convictions (see, People v Suitte, 90 AD2d 80).
We have considered defendant’s other contentions and find them to be without merit. Concur — Kupferman, J. P., Sullivan, Milonas, Rosenberger and Wallach, JJ.